Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3 and 6, drawn to a thermosetting powder coating material for forming a cured product, classified in C09D 163/00.
II. Claims 4-5 and 7-10, drawn to a coating film obtained by thermally curing the thermosetting powder coating material according to claim 3, or a coated body, on which the coating film according to claim 4 is formed, or a coating film obtained by thermally curing the thermosetting powder coating material according to claim 1, or a coating film obtained by thermally curing the thermosetting powder coating material according to claim 2, or a coated body, on which the coating film according to claim 7 is formed, or a coated body, on which the coating film according to claim 8 is formed, classified in C09D 163/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as mutually exclusive species in an intermediate-final product relationship.  Distinctness is proven for claims in this relationship if the intermediate product is useful to make other than the final product, and the species are patentably distinct (MPEP § 806.05(j)).  In the instant case, the intermediate product is deemed to be useful as a thermosetting powder material for mixing with a solvent, molding the thermosetting material into a three-dimensional shape, and allowing the thermosetting material to thermoset, or for mixing with a solvent, filling a crack in an article with the thermosetting material, and allowing the thermosetting material to thermoset, and the inventions are deemed patentably distinct because there is nothing of record to show them to be obvious variants.
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the product of Invention I is a thermosetting powder material, which is not required by the product of Invention II because the product of Invention II comprises a cured product of a thermosetting powder material. Also, the product of Invention II is a coating film obtained by thermally curing the thermosetting powder coating material, which is not required by the product of Invention I because the product of Invention I is not a coating film and is not obtained by thermally curing the thermosetting powder coating material. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
It is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s), such as employing different search queries because the inventions are independent or distinct from each other as explained above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with David E. Spaw on 08/03/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-3 and 6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4-5 and 7-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-3 and 6 are objected to because of the following informalities: Claim 1 recites a period in line 5 that is not for an abbreviation, and claim 1 does not end in a period. Each claim must end with a period (MPEP 608.01(m)). Periods may not be used elsewhere in the claims except for abbreviations (MPEP 608.01(m)). Claim 1 recites “800g/eq” in lines 6 and 7, which should have a space between the number and the units. The Office suggests that Applicant change this to “800 g/eq”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a weight ratio of (D2) with respect to (D1) when (D1) is 1 is 1.0 or more and 3.7 or less” in lines 4-5, which is indefinite because it is unclear when (D1) is 1 and when (D1) is not 1. For further examination of the claims, this limitation is interpreted as “a weight ratio of (D2) to (D1) is 1.0 or more and 3.7 or less”.
Claim 1 recites that limitation “(not including 800g/eq)” in line 7, which is indefinite because the “not including 800g/eq” is enclosed within parentheses, which makes it unclear if it is a limitation, a reference character, or an abbreviation because reference characters should be enclosed within parentheses (MPEP 608.01(m)). For further examination of the claims, this limitation is interpreted as “, not including 800g/eq,”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nicholl et al. (US 2004/0235984 A1).
Regarding claim 1, Nicholl teaches a coating powder composition comprising an epoxy resin and an optional catalyst [0025], wherein the epoxy resin is the diglycidyl ether condensation polymers resulting from the reaction of epichlorohydrin with a bisphenol, wherein the epoxy equivalent weight is 400 to 2,250 AMU [0026], wherein AMU is atomic mass units [0022], wherein the catalyst is optionally imidazoles [0028], wherein a friable, solid, low-temperature curing agent is optionally present and is optionally an adduct of an epoxy resin having an equivalent weight of from 400 to 800 AMU and an aliphatic polyamine having a primary, secondary, and/or tertiary amino group [0031], wherein phenolic curing agents having at least two terminal hydroxyl groups are optionally present and are optionally bisphenol A endcapped diglycidyl ether of bisphenol A [0032], wherein mixtures of curing agents may be used [0034], which reads on a thermosetting powder coating material for forming a cured product, composed of a finely pulverized composition, wherein the composition comprises (A), optionally (C) and optionally (D) below and does not comprises (B), (D) comprises (D1) and (D2) below, and a weight ratio of (D2) with respect to (D1) when (D1) is 1 is 0 or more. (A): a bisphenol type epoxy resin having epoxy equivalent weight of 400 to 2,250g/eq, (B): a rubber-modified epoxy resin, (C): a bisphenol type phenol resin curing agent, (D): a compound for activating (C), (D1): an imidazole compound, and (D2): an amine-epoxy adduct-based compound. Nicholl does not teach rubber-modified epoxy resin, and Nicholl’s coating powder composition would not inherently further comprise rubber-modified epoxy resin. Nicholl therefore satisfies wherein the composition does not comprise (B), (B): a rubber-modified epoxy resin as claimed.
Nicholl does not teach a specific embodiment wherein the composition further comprises (C) below, (C): a bisphenol type phenol resin curing agent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Nicholl’s phenolic curing agents having at least two terminal hydroxyl groups that are bisphenol A endcapped diglycidyl ether of bisphenol A to modify Nicholl’s coating powder composition, which would read on wherein the composition further comprises (C) below, (C): a bisphenol type phenol resin curing agent as claimed. One of ordinary skill in the art would have been motivated to do so because Nicholl teaches that phenolic curing agents having at least two terminal hydroxyl groups are optionally present and are optionally bisphenol A endcapped diglycidyl ether of bisphenol A [0032], and that curing agents can be used to enhance the curing properties [0033], which means that Nicholl’s phenolic curing agents having at least two terminal hydroxyl groups that are bisphenol A endcapped diglycidyl ether of bisphenol A would have been beneficial for enhancing the curing properties of Nicholl’s coating powder composition.
Nicholl does not teach a specific embodiment wherein the composition further comprises (D) below, (D): a compound for activating (C), (D1): an imidazole compound, (D2): an amine-epoxy adduct-based compound. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Nicholl’s catalyst that is imidazoles and Nicholl’s friable, solid, low-temperature curing agent that is an adduct of an epoxy resin having an equivalent weight of from 400 to 800 AMU and an aliphatic polyamine having a primary, secondary, and/or tertiary amino group to modify Nicholl’s coating powder composition, and to optimize a weight ratio of Nicholl’s friable, solid, low-temperature curing agent to Nicholl’s catalyst to from 1.0 to 3.7, which would read on wherein the composition further comprises (D) below, (D): a compound for activating (C), (D1): an imidazole compound, (D2): an amine-epoxy adduct-based compound as claimed. One of ordinary skill in the art would have been motivated to do so because Nicholl teaches that the coating powder composition further comprises an optional catalyst [0025], that the catalyst that is imidazoles is beneficial for accelerating the cure of the epoxy resin [0028], that a friable, solid, low-temperature curing agent is optionally present and is optionally an adduct of an epoxy resin having an equivalent weight of from 400 to 800 AMU and an aliphatic polyamine having a primary, secondary, and/or tertiary amino group [0031], that curing agents can be used to enhance the curing properties [0033], which means that Nicholl’s friable, solid, low-temperature curing agent would have been beneficial for further enhancing the curing properties of Nicholl’s coating powder composition, that mixtures of curing agents may be used [0034], and that for examples, a phenolic curing agent may be used in combination with an imidazole at 0.05 to 5 weight percent, based on the total curing agent [0034], which means that a weight ratio of Nicholl’s friable, solid, low-temperature curing agent to Nicholl’s catalyst would have affected an extent of acceleration of curing of Nicholl’s epoxy resin during curing and an extent of curing of Nicholl’s epoxy resin by Nicholl’s friable, solid, low-temperature curing agent during curing, which means that optimizing a weight ratio of Nicholl’s friable, solid, low-temperature curing agent to Nicholl’s catalyst would have been beneficial for optimizing an extent of acceleration of curing of Nicholl’s epoxy resin during curing and an extent of curing of Nicholl’s epoxy resin by Nicholl’s friable, solid, low-temperature curing agent during curing.
Nicholl does not teach with sufficient specificity (A): the bisphenol type epoxy resin having epoxy equivalent weight of 600 to 800g/eq (not including 800g/eq). Before the effective filing date of the claimed invention, one ordinary skill in the art would have found it obvious to select the epoxy equivalent weight of Nicholl’s epoxy resin that is the diglycidyl ether condensation polymers resulting from the reaction of epichlorohydrin with a bisphenol to be 600 or more and less than 800 AMU, which would read on (A): the bisphenol type epoxy resin having epoxy equivalent weight of 600 to 800g/eq (not including 800g/eq) as claimed. One of ordinary skill in the art would have been motivated to do so because Nicholl teaches that the epoxy resin is the diglycidyl ether condensation polymers resulting from the reaction of epichlorohydrin with a bisphenol, wherein the epoxy equivalent weight is 400 to 2,250 AMU, preferably at least 550, more preferably at least 750 AMU, and preferably up to 1,100 AMU [0026], which encompasses 600 or more and less than 800 AMU, which means that select the epoxy equivalent weight of Nicholl’s epoxy resin that is the diglycidyl ether condensation polymers resulting from the reaction of epichlorohydrin with a bisphenol to be 600 or more and less than 800 AMU would have been beneficial for being a suitable epoxy equivalent weight for Nicholl’s epoxy resin. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05(I)).
Regarding claim 2, the Office recognizes that all of the claimed physical properties are not positively taught by Nicholl, namely wherein gelling time at 200°C measured based on JIS C 2104 after storing at 25°C. for 180 days is 15 seconds or longer. However, Nicholl renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the powder coating material according to claim 1 as explained above. Furthermore, the specification of the instant application recites that the powder coating material of the present invention has preservation stability that gelling time at 200°C based on JIS C 2104 after storing at 25°C for 180 days is 15 seconds or longer [0049]. Therefore, the claimed physical properties would naturally arise from the powder coating material that is rendered obvious by Nicholl. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
Regarding claims 3 and 6, the Office recognizes that all of the claimed physical properties are not positively taught by Nicholl, namely wherein a slope flow degree under a heating condition of 150°C for 20 minutes is 16 or less. However, Nicholl renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the powder coating material according to claim 1 as explained above. Furthermore, the specification of the instant application recites that the powder coating material of the present invention preferably has a slope flow degree of 16 or less [0048], and that a powder coating material with a large slope flow degree has low viscosity and the coating material easily flows when melt, on the other hand, a powder coating material with a small slope flow degree has high viscosity and the coating material is hard to flow when melt [0048]. Therefore, the claimed physical properties would naturally arise from the powder coating material that is rendered obvious by Nicholl. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/           Primary Examiner, Art Unit 1767